Ethridge, J.
(dissenting).
I am unable to concur with the majority opinion in this case for the following reasons:
First, because section 26, Constitution of 1890, provides, among other things: “And, in all prosecutions by indictment or information, a speedy and public trial by an impartial jury of the county where the offense was committed.”
Section 1406, Code of 1906 (Hemingway’s Code, section 1161), relied on in the majority opinion, provides that:
“When an offense is committed partly in one county and partly in another, or where the acts, effects, means, or agency occur in whole or in part in different counties, the jurisdiction shall be in either county in which said offense *402was commenced, prosecuted, or consummated, where prosecution shall be first begun.”
This statute was first enacted subsequent to the enactment of the Constitution of 1890, and in my opinion the Constitution, being the supreme law, fixes the yenue or jurisdiction where the offense is committed as that term was known and understood at the date the Constitution was enacted. And, as I understand the decisions of this state, the jurisdiction was in such cases in the county where the death occurred in cases of murder or where the homicide was charged. The offense is committed in one county. It is not competent for the legislature to enlarge upon the Constitution; for, where the Constitution fixes the jurisdiction, it cannot be changed by the legislature. It is true that Coleman v. State, 83 Miss. 290, 35 So. 939, 64 L. R. A. 807, 1 Ann. Cas. 406, and State v. Hughes, 96 Miss. 581, 51 So. 464, proceed upon the idea that the statute is valid, but in neither of those cases was the power of the legislature called in question, nor was the constitutionality of the statute challenged. There is a definite purpose in the constitutional provision, and that definite purpose is to have a person accused of crime of an indictable nature tried whére the offense is committed, and the legislature cannot pick out a number of jurisdictions and leave to the prosecuting power of the state the selection of the battle ground. The trial must take place in one particular county or jurisdiction then prescribed by law, and the accused cannot be deprived of this right without his consent.
If the legislature has power to prescribe that jurisdiction may exist in any county where the effects of an act or the means or agency of an act may extend into another county, which enables the prosecution to select either jurisdiction in which it chooses to commence operations, the constitutional provision is a vain and idle utterance. The object of the Constitution was to confer protection on the person accused of crime, to give him the right to face his accusers in the jurisdiction where the offense occurred, and *403he cannot be deprived of this by the expedient of the legislature enacting statutes contrary to the Constitution.
Decisions of other states are not controlling on us. They are only persuasive and have no binding effect as authority. The rights of the accused to be tried where the circumstances of the charge or accusation are known, and where he may have the benefit of that indefinable something that gives the public a knowledge of the entire surroundings, Avhich is sometimes called “the atmosphere” of the case, is important. Many things cannot be known under the strict rules of evidence that operate in favor of a person accused of crime so that current knowledge of men, acts, and motives cannot be reproduced under the rules of evidence.
In the second place, for the purpose of jurisdiction of felonies and the beginning of prosecutions .thereunder for jurisdictional purposes, the prosecution must be in a court that has jurisdiction to try and dispose of the issues involved in the charge. Section 27 of the Constitution of 1890 provides that:
“No person shall, for any indictable offense, be proceeded against criminally by information, except in cases arising in the land or naval forces, or the military when in actual service, or by leave of the court for misdemeanor in office; but the legislature, in cases not punishable by death or by imprisonment in the penitentiary, may dispense Avith the inquest of the grand jury, and may authorize prosecutions before justices of the peace, or such other inferior court or courts as may be established, and the proceedings in such cases shall be regulated by law.”
It will be observed from a careful reading of this section that an indictment is the beginning of the prosecution and is the only method of prosecuting a felony. The circuit court has no jurisdiction of a felony until an indictment is returned by the grand jury. Whatever may be the power of the legislature to prescribe what shall toll the statute of limitations in a criminal case, it cannot make anything except an indictment a beginning of the prose*404cution for purposes of jurisdiction to try the offense. Consequently any statute conferring such power to maintain a prosecution at whatever place or in whatever court an affidavit may be made is null and void so far as conferring jurisdiction is concerned. Jurisdiction is conferred on the circuit court of the subject-matter, and can only be brought into existence by an indictment returned by the grand jury. The power of the legislature to enact statutes referred to has never heretofore been brought to the attention of the court. The court, of course, proceeds, in the absence of such objections, upon the idea that the act of the legislature is constitutional under the rule of practice of the court not to decide constitutional questions until they are presented.
If, however, the statute is valid, then Judge Holden's view that it does not come into operation in the present case because the offense here involved was not charged in the affidavit is sound. This proposition has never before been decided. It is fundamental that a court has no jurisdiction to try a criminal case until a lawful charge is made, and it can only try the charge made or some lesser crime embraced therein. It cannot arrest a man on one charge and try him on an affidavit making such charge, and convict him of another crime not embraced in such charge.
The power of a justice of the peace to hold a person charged with an assault with intent to murder until the result of the assault is known is quite a different thing from charging him with the result of the assault after death shall ensue. He could not proceed after the death on the original affidavit at all, but would have to institute a new prosecution charging a different crime. In my opinion an investigating court such as conducted by a justice of the peace has neither a direct nor a collateral effect in fixing the jurisdiction for the trial of the felony. Functions of the justice are merely those of a conservator of the peace. He does not determine jurisdictions or issues. His function in such cases is to secure the presence of a suspected criminal before a court that may try the accused for his offense.